821 So. 2d 481 (2002)
Teresa Lewis WHITE
v.
BEAUREGARD MEMORIAL HOSPITAL, et al.
No. 2002-C-0902.
Supreme Court of Louisiana.
June 14, 2002.
PER CURIAM.
GRANTED. In Underwood v. Lane Memorial Hospital, 97-1997, at p. 5 (La.7/8/98), 714 So. 2d 715, 718, we held that the use of the word "shall" in La.Rev. Stat. 13:5104(B) "indicates a legislative intent that a single political subdivision can be sued only in one of the two specified parishes and that no other exceptions are applicable." The court of appeal therefore erred in applying La.Code Civ. Proc. art. 73 to this case. Accordingly, the judgments of the trial court and court of appeal are reversed. The matter is remanded to the trial court which is instructed to grant defendant's motion of improper venue.
DECREE: REVERSED AND REMANDED.